Citation Nr: 0527404	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  02-04 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  What evaluation is warranted for the period from April 4, 
2000, for post-traumatic stress disorder (PTSD)?

2.  Entitlement to service connection for skin cancer.

3.  Entitlement to service connection for colon cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on essentially continuous active duty from 
January 1953 to December 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted service 
connection for PTSD and rated it as 30 percent disabling 
effective from April 4, 2000.  This matter also comes before 
the Board from a February 2002 rating decision that denied 
entitlement to service connection for skin and colon cancers.  
In October 2003, the Board remanded the veteran's appeal for 
further evidentiary development.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the rating 
issue was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Fenderson doctrine applies.  The Board has 
therefore characterized the rating question as noted on the 
title page.

On appeal the veteran has raised the issues of entitlement to 
service connection for diabetes, to include secondary to 
exposure to Agent Orange, and entitlement to service 
connection for peripheral neuropathy secondary to diabetes.  
These issues, however, are not currently developed or 
certified for appellate review.  Accordingly, they are 
referred to the RO for appropriate action.  

For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.




FINDING OF FACT

Since April 4, 2000, the veteran's PTSD has been manifested 
by not more than occupational and social impairment with 
reduced reliability and productivity.


CONCLUSION OF LAW

Since April 4, 2000, the veteran has met the schedular 
criteria for a 50 percent rating for PTSD.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in the October 2000 
rating decision, February 2001 VA correspondence, the March 
2002 statement of the case, the May 2002 and June 2005 
supplemental statements of the case, the October 2003 Board 
remand, and in December 2003, September 2004, and May 2005 VA 
correspondence, fulfill the requirements set forth under 38 
U.S.C.A. § 5103(a), to include any duty to inform the veteran 
to submit all pertinent evidence in his possession.  Finally, 
the Board finds that VA has secured all available pertinent 
evidence including his treatment records from the Columbia 
VetCenter, the Columbia VA Medical Center, and the Rock Hall 
VA Outpatient Clinic.  VA has also conducted all appropriate 
development to include conducting several VA examinations.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  In this case, VA 
issued notice after the adverse rating decision in October 
2000.  The Court explained in Pelegrini, however, that a 
failure of an agency of original jurisdiction (AOJ) (in this 
case, the RO) to give a claimant the notices required under 
the VCAA prior to an initial unfavorable adjudication of the 
claim does not require the remedy of voiding the AOJ action.  
Indeed, any failure to provide a timely notice is cured 
provided that the veteran was provided a meaningful 
opportunity to participate in the processing of his claim.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  As such the 
lack of full notice prior to the initial decision has been 
corrected, and any error as to when notice was provided was 
harmless.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Factual Background and Analysis

The veteran and his representative contend that the claimant' 
s PTSD is manifested by symptomatology that warrants the 
assignment of a higher evaluation.  It is requested that the 
veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  In cases 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

In an October 2000 rating decision, the RO granted service 
connection for PTSD and rated it under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, as 30 percent disabling, effective from 
April 4, 2000.  

Diagnostic Code 9411 provides a 30 percent rating when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and normal conversation), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 

A 70 percent evaluation is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.  
Id.

The above set of symptoms is not an exclusive or exhaustive 
list.  Rather, it serves as an example of the symptoms that 
would justify the rating.  Mauerhan v. Principi, 
16 Vet. App. 436, 442 (2002).

In this regard, the treatment records note the veteran's 
complaints of anxiety, nervousness, being frightened, overly 
emotional, and/or suffering from guilt.  See VA and/or 
VetCenter treatment records dated from March 2000 to June 
2005.  His diagnosis was PTSD.  Id.  The record also shows 
that he takes psychiatric medication.  Id.  

As to the severity of his PTSD, the veteran's VetCenter 
counselors opined that his Global Assessment of Functioning 
(GAF) score was 50.  See VetCenter letters dated in August 
and December 2000.  Additionally, in its August 2000 letter, 
the VetCenter reported that the veteran was having problems 
with intrusive thoughts, nightmares, guilt, anxiety, and 
avoidance.  In January 2001, the appellant's spouse reported 
that the veteran was moody, depressed, and had problems 
sleeping because of nightmares.

The veteran underwent a VA examination in September 2000.  
Socially, the veteran had been married to the same woman for 
43 years, they had three adopted children who were now 
adults, and a number of grandchildren.  The veteran reported 
getting along well with his wife, children, and 
grandchildren.  He also reported that he had church friends 
and neighbors, as well as a brother and sister who live 
nearby who he saw on a regular basis.  Occupationally, he 
retired from his post-service job of eleven years in 1989.  
On examination, adverse symptomatology was limited to fair 
eye contact, a mildly anxious and sad mood, a sad affect, and 
mild psychomotor agitation or retardation especially when 
talking about Vietnam.  The diagnosis was PTSD.  His GAF 
score was 62.  It was opined that the veteran was 
experiencing mild to moderate symptoms associated with PTSD 
including feeling anxious, having anxiety attacks, difficulty 
sleeping, nightmares, intrusive thoughts, avoidance, 
decreased interest in activities, and decreased 
concentration.  It was also opined that he had mild social 
and occupational impairment because of PTSD.  The level of 
disability was judged to be in the mild to moderate range.

The veteran next underwent a VA examination in October 2001.  
At that time, the veteran complained of problems with 
insomnia, nightmares, feeling shaky all the time, flashbacks, 
avoidance, and hyper-arousal when discussing Vietnam.  It was 
also noted that he takes psychiatric medication as well as 
receives regular counseling.  Socially, he lives with his 
wife of 44 years along with his grandson and his wife.  
Industrially, he retired in 1989 and had not worked since 
that time.  The veteran began the examination by crying 
vigorously.  His adverse symptomatology also included his 
being in acute distress, his speech was elevated, a very 
labile affect, vague goal orientation, and a history of 
suicidal ideation.  He was unable to perform simple mental 
calculations, spell a word backwards, or remember five digits 
correctly.  He also could not abstract similarity and could 
only remember one of three words after a brief distraction.  
It was opined that an emotional disturbance was significantly 
interfering with his cognitive function.  The diagnosis was 
PTSD.  His GAF score was 60.  It was opined that the veteran 
was experiencing an exacerbation of his symptoms, socially he 
had significant difficulties, and the overall level of 
disability caused by his PTSD was moderate. 

Thereafter, at the May 2005 VA examination, the veteran 
complained of anxiety, fear, and memory problems.  It was 
thereafter noted that, while the veteran continued on 
psychiatric medication, he had not been to therapy in eight 
months.  Socially, he remained married to his wife of 47 
years.  He had three adult children and seven grandchildren.  
The veteran reported that he had a good relationship with his 
family.  He also reported that had several close friends and 
remained close to his two brothers.  Occupationally, he was 
retired.  On examination adverse symptomatology was limited 
to a quite anxious mood, an anxious and constricted affect, 
psychomotor agitation, circumstantial thought process, and 
being unable to concentrate well enough to spell a word 
backwards.  Homicidal and suicidal ideation were denied, and 
there was no evidence of auditory or visual hallucinations.  
The veteran used good eye contact.  The diagnoses were PTSD, 
and an anxiety disorder, not otherwise specified.  His GAF 
score was 53.  It was opined that the veteran was exhibiting 
considerable symptoms associated with PTSD including daily 
intrusive thoughts, being anxious, having nightmares three to 
four times a week, avoidance, emotional detachment from 
others, an exaggerated startled response, hypervigilance, 
insomnia, night sweats, and feeling worried and restless most 
of the time.  It was opined that socially he was moderately 
to considerably impaired, industrially he was considerably 
impaired, and overall the veteran's level of disability was 
considerable.  

After carefully reviewing the veteran's claim file, the Board 
finds that the record shows increasing complaints pertaining 
to insomnia, nightmares, anxiety, avoidance, and hyper-
arousal.  VA examiners have noted objective evidence of the 
veteran having problems with an anxious and sad mood, a 
sad/very labile/anxious and constricted affect, psychomotor 
agitation, crying vigorously, being in acute distress, 
elevated speech, having vague goal orientation, a 
circumstantial thought process, and his memory and/or 
concentration being impaired.  It was further opined that an 
emotional disturbance was significantly interfering with his 
cognitive function and the veteran was unable to concentrate 
well enough to spell a word backwards.  Additionally, one VA 
examiner noted a history of suicidal ideation.  While the 
earlier VA examiners opined that his GAF score was 62 and 60, 
the most recent VA examiner opined that it was 53 and his 
VetCenter counselors opined it was 50.  While a GAF score of 
between 51 and 60 reflects the presence of "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or schooling function (e.g., few friends, 
conflicts with peers or co-workers)" a score of 50 reflects 
the presence of "serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friend, unable to keep a job)" and/or 
"some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work . . .)."  AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND 
STATISTICAL MANUAL (DSM IV) 427-9 (4th ed. 1994).  In this 
regard, the May 2005 VA examiner also opined that the veteran 
suffered from considerable impairment because of his PTSD.  
Therefore, after resolving reasonable doubt in the veteran's 
favor, the Board finds that a 50 percent rating for PTSD is 
in order.  This is true throughout the period of time during 
which his claim has been pending.  Fenderson.

As to whether a higher evaluation is warranted, the Board 
notes that the evidence shows that he has a healthy family 
relationship.  Further, there is no evidence of near-
continuous panic or depression affecting the ability to 
function independently, obsessional rituals which interfere 
with routine activities, spatial disorientation; a neglect of 
personal appearance, or intermittently illogical, obscure, or 
irrelevant speech.  While an isolated history of suicidal 
ideation was noted on a single occasion in October 2001, the 
preponderance of the evidence is against finding the presence 
of such symptomatology at other times during the rating 
period, and indeed, there was no evidence of any such 
ideation at either the 2000 or 2005 VA examination.  
Accordingly, the Board finds that throughout the appellate 
period PTSD was not productive of disability warranting a 
rating in excess of 50 percent.

The Board, in reaching these conclusions, has considered the 
veteran's, his wife's, and his representative's arguments as 
set forth in written statements to the RO.  However, while a 
lay witness can report the visible symptoms or manifestations 
of a disease or disability, beliefs as to its current 
severity is not probative evidence because only someone 
qualified by knowledge, training, expertise, skill, or 
education, which they are not shown to posse may provide 
evidence requiring medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 


ORDER

Since April 4, 2000, a 50 percent evaluation for PTSD is 
granted, subject to the laws and regulations governing the 
award of monetary benefits. 


REMAND

As to entitlement to service connection for skin and colon 
cancers, in April 2002 statements the veteran expressed 
disagreement with the February 2002 rating decision that 
denied these claims.  While the veteran thereafter filed a 
new claim of entitlement to service connection for these same 
disabilities based on a theory of radiation exposure which 
claim was thereafter denied in an August 2002 rating 
decision, no further action was taken by the RO as to the 
original claims.  Hence, these issues must be remanded to the 
RO for the issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

Therefore, these issues are REMANDED for the following:

As to entitlement to service connection 
for skin and colon cancers, the RO should 
issue a statement of the case.  If the 
veteran files a timely substantive appeal 
as to either of these issues, these 
issues should be returned for review by 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


